Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 1 of 11. PageID #: 3041




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



  PAULETTE LUSTER, etc., et al.,                )      CASE NO. 1:16CV2613
                                                )
                         Plaintiffs,            )      SENIOR JUDGE
                                                )      CHRISTOPHER A. BOYKO
                 vs.                            )
                                                )      OPINION AND ORDER
  AWP INC., d/b/a AREA WIDE                     )
  PROTECTIVE,                                   )
                    Defendant.                  )



  CHRISTOPHER A. BOYKO, SR. J.:

         This matter comes before the Court upon the Motion (ECF DKT #115) of Plaintiffs to

  Alter or Amend Judgment and Motion for Leave to File Amended Complaint. For the

  following reasons, the Motion is denied.

                                       I. BACKGROUND

         Plaintiffs Paulette Luster and Isaiah Molton brought this Fair Labor Standards Act

  (“FLSA”) collective action, on their behalf and on behalf of similarly-situated traffic control

  specialists, against Defendant AWP for failure to pay overtime for all hours worked over forty

  hours in a workweek. The operative Complaint is Plaintiffs’ First Amended Complaint (ECF

  DKT #106) which was filed on January 10, 2020. Plaintiffs allege that they were denied

  overtime for activities such as commuting to and from worksites in AWP vehicles, inspecting

  the vehicles before and after their commutes, transporting tools and equipment, fueling the

  vehicles and picking up and dropping off co-workers.

         Defendant filed a Motion (ECF DKT #107) to Dismiss on January 24, 2020, arguing
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 2 of 11. PageID #: 3042




  that:

          Plaintiffs’ claims are foreclosed as a matter of law by the Portal to Portal Act,
          29 U.S.C.§ 254 (“PPA”), which excepts from compensability any time spent:
          (1) commuting to and from work; (2) performing activities that are incidental
          to the use of a Company vehicle for commuting; and (3) performing all other
          pre- and post-liminary activities that are not “integral and indispensable”—
          i.e., an “intrinsic element of,” and absolutely “indispensable to,” the
          “productive work” that Plaintiffs were hired to perform. Id. at 5.

          Defendant added that the PPA was amended in 1995, to emphasize that

  non-compensable pre-/post-liminary activities include home-to-work commuting in a

  company vehicle, as well as all activities that are “incidental” to an employee’s use of a

  company vehicle for commuting. Employee Commuting Flexibility Act (“ECFA”). (See

  ECF DKT #107 at 5).

          On October 16, 2020, the Court granted Defendant’s Motion to Dismiss pursuant to

  Fed.R.Civ.P. 12(b)(6). (ECF DKT #113). The Court noted that Plaintiffs were required to

  demonstrate that they performed compensable work for which they were not properly paid

  overtime under the FLSA. Plaintiffs had to allege that their activities were integral and

  indispensable to the productive work they were hired to perform, i.e., the duties of traffic

  control specialists. The Court discussed the applicability of the PPA and of the ECFA which

  added the following language to 29 U.S.C. § 254(a):

          For purposes of this subsection, the use of an employer's vehicle for travel by
          an employee and activities performed by an employee which are incidental to
          the use of such vehicle for commuting shall not be considered part of the
          employee's principal activities if the use of such vehicle for travel is within
          the normal commuting area for the employer's business or establishment
          and the use of the employer's vehicle is subject to an agreement on the part
          of the employer and the employee or representative of such employee.
          (Emphasis added).

          The Court concluded that applying the law to the allegations of the First Amended

                                                 -2-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 3 of 11. PageID #: 3043




  Complaint, and assuming all facts to be true as the Court must, Plaintiffs failed to demonstrate

  that they were plausibly entitled to relief under the FLSA overtime provisions.

         On November 12, 2020, Plaintiffs filed the instant Motion to Alter or Amend

  Judgment and Motion for Leave to File Amended Complaint. (ECF DKT #115). Plaintiffs

  seek relief under Fed.R.Civ.P. 59(e), Fed.R.Civ.P. 60(b) and Fed.R.Civ.P. 15(a).

         In order to prevent what they believe would be a manifest injustice to more than 1,960

  employees, Plaintiffs ask the Court to alter or amend its judgment and permit them to amend

  their Complaint to address the deficiencies the Court identified and to clarify their factual

  allegations. Plaintiffs insist that prior to the Court’s decision, they had no suspicion or

  knowledge that their factual allegations were deficient.

         Plaintiffs seek leave to clarify their claims by providing details, including:

          - Defendant requires Plaintiffs and other similarly-situated traffic control

         specialists to work in pairs.

          - Defendant assigns drivers their partner/flagger passengers each day and requires

         drivers to pick up their partner/flagger passengers from their homes and drive them to

         the worksites.

          - Partner/flagger passengers act as spotters on the job site when drivers back

         up their vehicles into position.

          - Having to pick up/drop off, transport their assigned partners added this additional

         one to two (1 to 2) hours of drive time, and took Plaintiffs and other similarly-situated

         traffic control specialists beyond their normal commute, when compared to a direct

         commute to a drive site.


                                                 -3-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 4 of 11. PageID #: 3044




          - Plaintiffs could not dispense with the activities listed above because they could not

         perform their jobs without the help of their partner/flagger passengers. It is not

         possible for one person to perform the job of a traffic control specialist, and they

         certainly could not perform their job in a safe manner by themselves.

  (See Plaintiffs’ Reply, ECF DKT #119 at 3-5).

         In its Opposition Brief, Defendant argues that Plaintiffs’ request to alter the Court’s

  judgment and to allow another Amended Complaint is not justified. (ECF DKT #117).

  Amendment after dismissal is permitted only in the most exceptional circumstances and not

  simply after a plaintiff has the benefit of the Court’s guidance. Rule 59(e) is an extraordinary

  remedy which should be granted only for compelling reasons and where there is a

  fundamental flaw in the Court’s decision. Defendant contends that Plaintiffs identify no legal

  error in the Court’s Opinion; direct the Court to no change in the prevailing law; and point to

  no newly-discovered evidence. Lastly, Plaintiffs should not be permitted to rely upon the

  assertion of manifest injustice.

                                 II. LAW AND ANALYSIS

  Fed.R.Civ.P. 15(a) Amendment

         Leave to amend should be “freely given when justice so requires.” Keweenaw Bay

  Indian Cmty. v. Michigan, 11 F.3d 1341, 1348 (6th Cir. 1993) (quoting Fed.R.Civ.P. 15(a)).

  However, the court may deny leave to amend for “undue delay, bad faith or dilatory motive

  on the part of the movant,” if allowing an amendment would place “undue prejudice [on] the

  opposing party,” or if the amendment would be futile. Morse v. McWhorter, 290 F.3d 795,

  800 (6th Cir. 2002) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).


                                                -4-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 5 of 11. PageID #: 3045




           The Sixth Circuit has recognized, moreover, that “following entry of final judgment, a

  party may not seek to amend their complaint without first moving to alter, set aside, or vacate

  the judgment pursuant to Rule 59 or Rule 60 of the Federal Rules of Civil Procedure.”

  Morse,

  290 F.3d at 799. See also Benzon v. Morgan Stanley Distributors, Inc., 420 F.3d 598, 613

  (6th Cir. 2005).

  Fed.R.Civ.P. 60(b) Relief from Judgment

           Rule 60(b)(6) permits the court to grant a motion for “any other reason that justifies

  relief.” Fed.R.Civ.P. 60(b)(6). The Supreme Court has held that relief under this section

  requires a showing of exceptional or extraordinary circumstances. See Ackermann v. United

  States, 340 U.S. 193, 202 (1950). In addition, the Sixth Circuit has instructed that “something

  more” than one of the grounds contained in subsections (1) through (5) must be shown for

  relief under this section. East Brooks Books, Inc. v. City of Memphis, 633 F.3d 459, 465 (6th

  Cir. 2011), citing Hopper v. Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th

  Cir.1989).

  Fed.R.Civ.P. 59(e) Altering or Amending Judgment

           The Sixth Circuit has determined that motions under Rule 59(e) are generally only

  appropriate in the following circumstances: 1) to correct a clear error of law; 2) to

  incorporate

  newly-discovered evidence; 3) to prevent manifest injustice; and 4) to address an

  intervening change in controlling law. Betts v. Costco Wholesale Corp., 558 F.3d 461, 474

  (6th Cir. 2009). See also Henderson v. Walled Lake Consol. Schs., 469 F.3d 479, 496 (6th


                                                  -5-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 6 of 11. PageID #: 3046




  Cir. 2006).

         A Rule 59(e) motion is not meant to offer an opportunity to re-argue a case, Sault Ste.

  Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998); nor is it a

  proper vehicle to “raise arguments which could, and should, have been made before judgment

  issued.” Id.

         A showing of “manifest injustice” under Rule 59(e) requires the existence of a

  fundamental flaw in the court’s decision that, without correction, would lead to a result that is

  both inequitable and not in line with applicable policy. McDaniel v. Am. Gen. Fin. Servs.,

  Inc., No. 04-2667 B, 2007 WL 2084277, at *2 (W.D. Tenn. July 17, 2007). Manifest injustice

  does not contemplate an attempt “to correct what has—in hindsight—turned out to be poor

  strategic decision.” GenCorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th Cir.

  1999); see also Oaks v. Allstate Ins. Co., CIV. 05–191–REW, 2007 WL 38375, at *3

  (E.D.Ky. Jan. 5, 2007) (“Rule 59(e) is not a second opportunity for [p]laintiff to correct his

  oversights.”).

  Post-Judgment Considerations

         Rule 15(a) “plainly embodies a liberal amendment policy,” Morse, 290 F.3d at 800;

  but there is a “heavier burden” when requests to amend are made after an adverse judgment.

  Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612, 616 (6th Cir. 2010). When

  a plaintiff seeks to amend his complaint through a Rule 59(e) motion to amend the judgment,

  “the Rule 15 and Rule 59 inquiries turn on the same factors.” Morse, 290 F.3d at 799.

         Post-judgment requests to amend require that the district court “also take into

  consideration the competing interest of protecting the finality of judgments and the


                                                 -6-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 7 of 11. PageID #: 3047




  expeditious termination of litigation.” Morse, 290 F.3d at 800. The court must ask whether

  the movant has given a “compelling explanation” for failing to seek leave to amend prior to

  the entry of judgment. Leisure Caviar, 616 F.3d at 617; Morse, 290 F.3d at 800. The court

  looks to prevent plaintiffs from using the district court “as a sounding board to discover holes

  in their arguments,” and from getting around the narrow avenue to post-judgment relief

  available under Rules 59 and 60. Leisure Caviar, 616 F.3d at 616.

         Plaintiffs here have not satisfied their heavy burden and have not provided a

  compelling explanation why they neither amended nor sought leave to amend prior to

  judgment being entered.

         Plaintiffs assert that at no point prior to the Court’s October 16, 2020 Opinion and

  Order, were they advised of the factual deficiencies upon which this Court based its decision

  to dismiss the case. (ECF DKT #119 at 6). Plaintiffs insist they never had the opportunity to

  cure any alleged factual deficiencies or to provide clarification with respect to any alleged

  deficiency.

         To the contrary, Plaintiffs had to know from the outset what facts needed to be alleged

  since the FLSA imposes upon Plaintiffs the burden to show they performed compensable

  work. Additionally, Defendant’s Motion to Dismiss emphasized the exceptions to

  compensable work found in the PPA and the ECFA. Plaintiffs were aware of the necessity of

  alleging a plausible claim that their activities were integral and indispensable to their traffic

  control specialist job, and that their activities would need to fall outside the exceptions in the

  PPA and the ECFA in order to qualify as compensable overtime.

         Plaintiffs acknowledge that the Court identified in the Opinion and Order very specific


                                                  -7-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 8 of 11. PageID #: 3048




  deficiencies which can easily be cured by amendment; yet they failed to ask permission to

  amend until after dismissal was entered. Plaintiffs’ First Amended Complaint was filed on

  January 10, 2020. Defendant moved for dismissal pursuant to Fed.R.Civ.P. 12(b)(6) on

  January 24, 2020. The Court’s Opinion and Order was issued on October 16, 2020. Clearly,

  Plaintiffs had the opportunity to seek leave to amend once they were alerted to Defendant’s

  rationale for dismissal and prior to issuance of the Court’s final Order.

         Plaintiffs contend that they had no reason to think their allegations were faulty

  because the Court conditionally certified their Collective Action. This argument merits

  Plaintiffs nothing. Conditional certification presents a “slight” burden and courts may grant

  conditional class certification upon a “modest” factual showing sufficient to demonstrate that

  the putative class members were the victims of a single decision, policy or plan. At the

  motion to dismiss stage, however, the burden is more substantial. Plaintiffs must show, with

  allegations of fact, that they are plausibly entitled to payment for compensable overtime work.



         Plaintiffs rely heavily upon the Morse decision, where relief from judgment was

  granted and an amended complaint was entertained. However, the Morse fact pattern is

  significantly distinguishable from the one facing this Court. The defendant and the trial court

  in Morse were put on notice that plaintiffs would seek to amend their complaint. They made

  a pre-judgment request for leave to amend when, in their objections to a magistrate judge's

  report and recommendation, they requested “leave to re-plead, consistent with the

  recommendation of the Report [] and Rule 15(a).” Plaintiffs offered no early clue to their

  desire to amend in the instant matter.


                                                 -8-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 9 of 11. PageID #: 3049




           In their Proposed Second Amended Complaint, Plaintiffs attempt to show that the

  ECFA does not apply. They also try to bolster the description of “principal activity.”

  Plaintiffs add language about assigned partner/flagger passengers, about the duties of

  “spotters,” about commuting distance and about the necessity of partner/flagger passengers to

  the performance of their job. This factual information has been available to Plaintiffs

  throughout the litigation. Thus, Plaintiffs lack a “compelling explanation” for amending.

  Rather, they are simply seeking to fill the factual gaps the Court identified in its Opinion and

  Order.

           Plaintiffs assert that while they believed their allegations were sufficient, “this

  Honorable Court disagreed.” (ECF DKT #119 at 3). As the Sixth Circuit commented:

  “Undoubtedly, many plaintiffs would enjoy an opportunity to amend their complaint after

  judgment because of a purported good-faith disagreement with the court, but this is still an

  attempt to use the district court as a vehicle to identify pleading deficiencies.” Pond v. Haas,

  674 Fed. App’x 466, 474 (6th Cir. 2016).

           In sum, Plaintiffs argue that they were unaware of any alleged deficiencies. Plaintiffs

  believed they had no deficiencies in their Complaint and that they had alleged sufficient

  factual matter under Fed.R.Civ.P. 8(a)(2). In addition, Defendant had never before moved to

  dismiss. “At no point in time could Plaintiffs have had any suspicion, let alone knowledge,

  that there were alleged factual deficiencies in the Complaint.” (ECF DKT #119 at 2).

  “Plaintiffs were never provided any opportunity to cure any alleged factual deficiencies or

  provide clarification with respect to any alleged deficiency.” (Id. at 6). Thus, Plaintiffs now

  seek an opportunity to amend and clarify their allegations to comport more clearly with the


                                                   -9-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 10 of 11. PageID #: 3050




   Court’s Opinion and Order. (ECF DKT #115 at 6-7).

          Not one of Plaintiffs’ contentions provides a “compelling explanation” for neither

   amending nor seeking leave to amend before judgment was entered. “Sounding board”

   arguments like these have been rejected in Leisure Caviar, 616 F.3d at 617; Kuyat v.

   BioMimetic Therapeutics, Inc., 747 F.3d 435, 445 (6th Cir. 2014); and Ricker v. Zoo

   Entertainment, Inc., 534 Fed. App’x. 495, 501 (6th Cir. 2013). Moreover, Plaintiffs point to

   no fundamental flaw or inequity in the Court’s decision that could conceivably constitute

   “manifest injustice.”

                                  III. CONCLUSION

          For these reasons, Plaintiffs are not entitled to relief under Fed.R.Civ.P. 15(a),

   Fed.R.Civ.P. 59(e) or Fed.R.Civ.P. 60(b). The Motion (ECF DKT #115) of Plaintiffs to Alter

   or Amend Judgment and Motion for Leave to File Amended Complaint is denied.



          IT IS SO ORDERED.

          DATE: April 13, 2021

                                         s/Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         Senior United States District Judge




                                                 -10-
Case: 1:16-cv-02613-CAB Doc #: 123 Filed: 04/13/21 11 of 11. PageID #: 3051




                                        -11-
